Title: To George Washington from Major General Artemas Ward, 6 June 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 6 June 1776

Inclosed is the Invoice of the Ordnance Stores which I have forwarded to Norwich to the Care of Capt. Huntington to be forwarded from thence by him to New york, agreeable to General Putnam’s request in his letter to me of the twenty fourth of May. All those Articles were taken in the Ship Hope lately brought into this Harbor by Captain Mugford. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

